Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

AMANDA GASTON,                             )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        ) CAUSE NO.: 1:20-cv-3011
                                           )
FLEX N GATE CORPORATION,                   )
                                           )
       Defendant.                          )


                          COMPLAINT AND JURY DEMAND

                               I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Amanda Gaston ("Gaston"), by

counsel, against Defendant, Flex N Gate Corporation ("Defendant"), for violating the

Age Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. § 621 et. seq.

                                        II. PARTIES

       2.     Gaston is a resident of Illinois

       3.     Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.

                           III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 28 U.S.C. § 1343; and 29 U.S.C. § 626.

       5.     Defendant is an "employer" as that term is defined by 29 U.S.C. § 630(b).

       6.     Gaston was an "employee" as that term is defined by 29 U.S.C § 630(f).



                                                 1
Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 2 of 6 PageID #: 2




       7.     Gaston satisfied her obligation to exhaust her administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging Discrimination based on her Age.

Gaston received the required Notice of Suit Rights and timely files this action.

       8      A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                             IV. FACTUAL ALLEGATIONS

       9.     Gaston began working on the assembly line for Defendant on around

August 2018.

       10.    At all relevant times, Gaston met or exceeded Defendant's legitimate

performance expectations.

       11.    On or around March 20, 2020, Gaston was temporarily laid off when

Defendant closed during the COVID-19 Pandemic.

       12.    On or around May/June 2020, Gaston and her husband, Charles Gaston

(59 years old), called Adam Lesley (30 years old), to ask if he had been recalled back to

work by Defendant. Lesley was recalled a month prior.

       13.    Following their call with Lesley, Gaston and her husband quickly

ascertained that Defendant only recalled their younger, less seniority employees back to

work. The list of recalled individuals, includes but is not limited to, the following:

       a.     Adam Lesley, age 30 and employed by Defendant for 15 months;

       b.     Roger (LNU), age 40 and employed by Defendant for one year;

                                             2
Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 3 of 6 PageID #: 3




       c.     Justin (LNU), age 22 and employed by Defendant for one year;

       d.     Jimmy (LNU), age mid-20s and employed by Defendant for 9 months;

       e.     Jesse (LNU), age 20 and employed by Defendant for 6 months;

       f.     Carla (LNU), age 40 and employed by Defendant for 2 months;

       g.     Gage (LNU), age 25 and employed by Defendant for one year; and

       h.     Jason Sweeny, age 22 and employed by Defendant for one year.

       14.    On or around June 30, 2020, Defendant coded Gaston's temporary layoff

as permanent, effectively terminating her employment immediately.

       15.    According to Defendant's Handbook, when it comes to coding a

temporary layoff to a permanent layoff there are five factors they have in order to offer

"impartial treatment to all employees"; (1) demonstrated ability based upon past written

and actual job performance; (2) promotability and transferability of skills to other

positions; (3) performance evaluations; (4) disciplinary record; and (5) length of service.

Under these factors, Gaston meets each one and under the impartial system, she should

have been exempt from a permanent layoff.

       16.    Defendant's reason for termination is pretext for Age Discrimination.

                                V. CAUSES OF ACTION

       17.    Gaston hereby incorporates by reference paragraphs one (1) through

sixteen (16) of her Complaint as if the same were set forth at the length herein.

       18.    Defendant discriminated against Gaston by subjecting her to disparate

treatment on the basis of her age.

       19.    Gaston’s employment was terminated because of her age.

                                             3
Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 4 of 6 PageID #: 4




       20.    Defendant's actions were intentional, willful, and in reckless disregard of

Gaston's rights as protected by the Age Discrimination in Employment Act ("ADEA"),

as amended, 29 U.S.C. § 621 et. seq.

       21.    Gaston has suffered damages as a result of Defendant's actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Amanda Gaston, by counsel, respectfully requests that

this Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her age;

       2.     Reinstate Plaintiff to the position, salary, and seniority level she would

have enjoyed but for Defendant's unlawful employment actions, or award her front pay

in lieu thereof;

       3.     Order that Plaintiff be awarded any back pay she would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts.

       4.     Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       5.     Award Plaintiff liquidated damages for Defendant's violations of the

ADEA;

       6.     Award the Plaintiff her attorney fees, litigation expenses, and costs

incurred as a result of this action;




                                             4
Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 5 of 6 PageID #: 5




      7.     Award Plaintiff pre- and post judgement interest on all sums recoverable;

and

      8.     Grant such other relief as may be just and proper.



                                  Respectfully Submitted,

                                  BIESECKER DUTKANYCH & MACER, LLC

                                  By: /s/ Taylor Ferguson______________________
                                  Taylor Ferguson
                                  Andrew Dutkanych III
                                  144 North Delaware Street
                                  Indianapolis, Indiana 46204
                                  Telephone: (317) 991-4765
                                  Facsimile:     (812) 424-1005
                                  Email:         Tferguson@bdlegal.com
                                                 Ad@bdlegal.com
                                  Attorneys for Plaintiff, Amanda Gaston

                            DEMAND FOR JURY TRIAL

      Plaintiff, Amanda Gaston, by counsel, requests a trial by jury on all issues

deemed so triable.

                                  Respectfully Submitted,

                                  BIESECKER DUTKANYCH & MACER, LLC

                                  By: /s/ Taylor Ferguson______________________
                                  Taylor Ferguson
                                  Andrew Dutkanych III
                                  144 North Delaware Street
                                  Indianapolis, Indiana 46204
                                  Telephone: (317) 991-4765
                                  Facsimile:     (812) 424-1005
                                  Email:         Tferguson@bdlegal.com
                                                 Ad@bdlegal.com
                                  Attorneys for Plaintiff, Amanda Gaston

                                           5
Case 1:20-cv-03011-JRS-MPB Document 1 Filed 11/17/20 Page 6 of 6 PageID #: 6




                                     6
